    Case 1:20-cv-00186-ARR-LB Document 84 Filed 08/02/21 Page 1 of 1 PageID #: 412



               LEVI HUEBNER & ASSOCIATES, PC
                      ATTORNEYS AND COUNSELORS AT LAW

                                 488 EMPIRE BOULEVARD, SUITE 100
                                       BROOKLYN, NY 11225
                                        TEL: (212) 354-5555
                                        FAX: (718) 636-4444

                               EMAIL:   NEWYORKLAWYER@MSN.COM
                                                                             August 2, 2021
Honorable Judge Allyne R. Ross
225 Cadman Plaza East
Brooklyn, NY 11201

Re:      Express Freight Systems, Inc. v. YMB., Case No. 20-cv-00186 (ARR)(LB)

Honorable Judge Ross:

         This firm represents Defendant, YMB Enterprise Inc.
      The Defendant’s opposition to Plaintiff’s motion for summary judgment was duly served
upon Defendant pursuant to FRCP 5(b)(2)(E). The rules do not mandate service by email.
       Notably, the defendant’s opposition to plaintiff’s motion for summary judgment is 636
pages, 46-MBs, and over 21 files. And is too large to pass through email servers.
       Moreover, the undersigned has not furnished consent for email service.1 For instance, in
contravention of FRCP Plaintiff did not serve a hard-copy of its motion for summary judgment by
mail, but rather, without obtaining consent of Defendant, Plaintiff chose to deliver its motion for
summary judgment via email, which was only found a week late in the undersigned’s spam folder.2
       In light of plaintiff’s letter dated July 31, 2021 [ECF 82], and the Court’s electronic Order
dated August 2, 2021, Defendant’s opposition to Plaintiff’s motion for summary judgment was
served again, this day, by personal delivery to the office of Plaintiff’s counsel at 2:43 p.m. wherein
the Defendant’s opposition to Plaintiff’s motion for summary judgment was received by Jonathan
Ettman.
                                                  Respectfully submitted,

                                                 / s / Levi Huebner
                                                Attorneys for YMB Enterprise Inc.


1
 As reflected in the notes regarding FRCP 5, “Electronic transmission is not always instantaneous,
and may fail for any of a number of reasons.” For the forgoing reasons, Defendant does not
consent to service by email.
2
 Moreover, Plaintiff compounded the confusion, when in contravention of Your Honor’s
Individual Rules III, Filing of Motion Papers, Plaintiff chose to file its motion for sanctions [ECF
75] via ECF and to deliver a courtesy copy of its motion for sanctions, via email. But of course,
not by hard copy.
